Title: James Madison to Alexander Scott, 14 November 1831
From: Madison, James
To: Scott, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Novr. 14. 31
                            
                        
                        If my memory cd. ever have aided you, in the searches, you are making, the lapse of time has entirely
                            disqualified it. I can only therefore wish you more success in a resort to sources immediately connected with the War
                            Dept., and that you may ultimately obtain whatever may be due on the grounds of yr. claims. Mrs. Madison begs to be kindly
                            rembd. to Mrs Scott, and we offer to you both our best wishes
                        
                            
                                
                            
                        
                    